 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     BRIAN PUGH
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Brian_Pugh@fd.org
 6
     Attorney for Terrin Maxwell
 7
 8                               UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                          Case No. 2:17-cr-00230-JCM-DJA
11
                    Plaintiff,                              STIPULATION TO CONTINUE
12                                                            SENTENCING HEARING
            v.
                                                                  (Third Request)
13
     TERRIN MAXWELL,
14
                    Defendant.
15
16          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
17   Trutanich, United States Attorney, and Peter S. Levitt, Assistant United States Attorney,
18   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
19   and Brian Pugh, Assistant Federal Public Defender, counsel for Terrin Maxwell, that the
20   Sentencing Hearing currently scheduled on August 27, 2019, be vacated and continued to
21   October 15, 2019 at 10:00 am or to a date and time convenient to the Court, but no sooner than
22   forty-five (45) days.
23   ///
24   ///
25
26
         Case 2:17-cr-00230-JCM-DJA Document 46 Filed 08/27/19 Page 2 of 3




 1           This Stipulation is entered into for the following reasons:
 2           1.     Defense counsel requires additional time to consult with his client over a new
 3   legal issue.
 4           2.     The defendant is in custody and agrees with the need for the continuance.
 5           3.     The parties agree to the continuance.
 6           This is the third request for a continuance of the sentencing hearing.
 7           DATED this 27th day of August, 2019.
 8
 9    RENE L. VALLADARES                               NICHOLAS A. TRUTANICH
      Federal Public Defender                          United States Attorney
10
11       /s/ Brian Pugh                                  /s/ Peter S. Levitt
      By_____________________________                  By_____________________________
12    BRIAN PUGH                                       PETER S. LEVITT
      Assistant Federal Public Defender                Assistant United States Attorney
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
         Case 2:17-cr-00230-JCM-DJA Document 46 Filed 08/27/19 Page 3 of 3




 1                               UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                              Case No. 2:17-cr-00230-JCM-DJA
 4
                    Plaintiff,                              ORDER
 5
            v.
 6
     TERRIN MAXWELL,
 7
                    Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the sentencing hearing currently scheduled for

11   Monday, August 27, 2019, at 10:00 a.m., be vacated and continued to October 15, 2019 at 10:00

12   a.m.; or to a time and date convenient to the court.

13                 August
            DATED this     28, of
                       ___ day 2019.
                                  August, 2019.

14
15
                                                   UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                      3
